Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Warren Chase, a Maryland inmate, appeals a district court order dismissing without prejudice his “emergency” pleading for failing to provide a more detailed supplement. We have reviewed the record and the district court order and affirm for the reasons cited by the district court. See Chase v. Warden, No. 1:08-cv-01702-CCB (D.Md. July 29, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.